United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 22-1067
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                       Lucas Michael McNulty-Snodgrass

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                              Submitted: July 1, 2022
                               Filed: July 18, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Lucas McNulty-Snodgrass received a 210-month prison sentence after he
pleaded guilty to conspiring to distribute methamphetamine, 21 U.S.C. §§ 841(a)(1),
846, and being a felon in possession of firearms and ammunition, 18 U.S.C.
§ 922(g). An Anders brief suggests that the sentence is substantively unreasonable.
See Anders v. California, 386 U.S. 738 (1967). A pro se brief claims that Congress
did not have the power to enact the two statutes that Snodgrass violated. See U.S.
Const. art. I, § 8, cl. 3; United States v. Morrison, 529 U.S. 598, 616–17 (2000).

      Snodgrass’s constitutional argument is foreclosed by precedent. See Gonzales
v. Raich, 545 U.S. 1, 9 (2005); United States v. Nash, 627 F.3d 693, 696–97 (8th
Cir. 2010). And the substantive-reasonableness challenge is belied by the record,
which establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461–
62 (8th Cir. 2009) (en banc).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
                                         -2-